                                  SETTLEMENT AGREEMENT

       Defense Distributed ("DD"), Second Amendment Foundation , Inc . ("SAF"), and Conn

Williamson (collectively, "Plaintiffs,") and the United States Department of State ("State"), the

Secretary of State, the Directorate of Defense Trade Controls ("DDTC") , the Deputy Assistant

Secretary , Defense Trade Controls, and the Director, Office of Defense Trade Controls Policy

(collectively, "Defendants") , out of a mutual desire to resolve all of the claims in the case

captioned Defense Distributed, et al. v. Dep 't of State, et al., Case No. 15-cv-372-RP (W.D.

Tex.) (the "Action") without the need for further litigation and without any admission ofliabilit y,

hereby stipulate and agree as follows:

       Plaintiffs and Defendants do hereby settle all claims, issues, complaints, or actions

described in the case captioned, and any and all other claims, complaints , or issues that have

been or could have been asserted by Plaintiffs against Defendants in accordance with the

following terms and conditions:



l.     Consideration: In consideration of Plaintiffs' agreement to dismiss the claims in the

Action with prejudice as described in paragraph 2, below, Defendants agree to the following , in

accordance with the definitions set forth in paragraph 12, below:

       (a)     Defendants' commitment to draft and to fully pursue, to the extent authorized by

               law (including the Administrative Procedure Act), the publication in the Federal

               Register of a notice of proposed rulemaking and final rule, revising USML

               Category I to exclude the technical data that is the subject of the Action .

       (b)     Defendants ' announcement , while the above-referenced final rule is in

               development, of a temporary modification, consistent with the International
      Traffic in Arms Regulations (ITAR), 22 C.F.R. § 126.2, ofUSML Category I to

      exclude the technical data that is the subject of the Action. The announcement

      will appear on the DDTC website, www.pmddtc.state.gov, on or before July 27,

      2018.

(c)   Defendants' issuance of a letter to Plaintiffs on or before July 27, 2018, signed by

      the Deputy Assistant Secretary for Defense Trade Controls, advising that the

      Published Files, Ghost Gunner Files, and CAD Files are approved for public

      release (i.e., unlimited distribution) in any form and are exempt from the export

      licensing requirements of the ITAR because they satisfy the criteria of 22 C.F.R. §

      125.4(b)(13). For the purposes of22 C.F .R. § 125.4(b)(13) the Department of

      State is the cognizant U.S. Government department or agency , and the Directorate

      of Defense Trade Controls has delegated authority to issue this approval.

(d)   Defendants' acknowledgment and agreement that the temporary modification of

      USML Category I permits any United States person, to include DD 's customers

      and SAF's members, to access, discuss, use, reproduce , or otherwise benefit from

      the technical data that is the subject of the Action, and that the letter to Plaintiffs

      permits any such person to access, discuss, use, reproduce or otherwise benefit

      from the Published Files, Ghost Gunner Files, and CAD Files.

(e)   Payment in the amount of$39,581.00. This figure is inclusive of any interest and

      is the only payment that will be made to Plaintiffs or their counsel by Defendants

      under this Settlement Agreement. Plaintiffs' counsel will provide Defendants'

                                         2
              counsel with all information necessary to effectuate this payment.

     The items set forth in subparagraphs (a) through (e) above constitute all relief to be

     provided in settlement of the Action, including all damages or other monetary relief ,

     equitable relief, declaratory relief, or relief of any form, including but not limit ed to,

     attorneys' fees, costs, and/or reliefrecoverable   pursuant to 2 U.S.C. § 1302, 2 U.S.C. §

     1311, 2 U.S.C. § 1317 , 22 U.S.C. § 6432b(g) , 28 U.S .C . § 1920, Fed. R. Civ. P. 54(d) ,

     and the Local Rules.




2.   Dismissal with Prejudice: At the time of the execution of this Settlement Agreement ,

     Plaintiffs agree to have their counsel execute and provide to Defendant s' couns el an

     original Stipulation for Dismissal with Prejudice pursuant to Fed. R. Civ. P.

     41(a)(l)(A)(ii)   and 41(a)(l)(B).   Counsel for Defendants agree to execut e the stipul ation

     and file it with the Court in the Action , no sooner than 5 business days after the

     publication of the announcement described in Paragraph 1(b) of this Settlement

     Agreement and issuance of the letter described in Paragraph l(c) of this Settlement

     Agreement. A copy of the Stipulation for Dismissal with Prejudice is attached hereto.




3.   Release: Plaintiffs, for themselves and their administrators, heirs , representatives,

     successors, or assigns, hereby waive, release and forever dischar ge Defendants, and all of

     their components, offices or establishments, and any officers, employee s, agents, or

     successor s of any such components, offices or establishments, either in thei r official or


                                                 3
     individual capacities, from any and all claims, demands and causes of action of every

     kind, nature or description, whether currently known or unknown, which Plaintiffs may

     have had, may now have, or may hereafter discover that were or could have been raised

     in the Action.



4.   No Admission of Liability: This Settlement Agreement is not and shall not be construed

     as an admission by Defendants of the truth of any allegation or the validity of any claim

     asserted in the Action , or of Defendants' liability therein. ·Nor is it a concession or an

     admission of any fault or omission in any act or failure to act. Nor is it a concession or

     admission as to whether the monetary or equitable relief , attorneys' fees, costs, and

     expenses sough_t by Plaintiffs in the Action , are reasonable or appropriate. None of the

     terms of the Settlement Agreement may be offered or received in evidence or in any way

     referred to in any civil, criminal , or administrative action other than proceedings

     permitted by law, if any, that may be nece ssary to consummate or enforce this Settlement

     Agreement. The terms of this Settlement Agreement shall nut be con str ued as an

     admission by Defendants that the consideration to be given hereunder represents the

     relief that could be recovered after trial. Defendant s deny that they engaged in ultra vires

     actions , deny that they violated the First Amendment, Second Amendment, or Fifth

     Amendment of the United States Constitution, and maintain that all of the actions taken

     by Defendant s with respect to Plaintiffs comply fully with the law, including the United

     States Constitution.

                                                4
 5.    Merger Clause: The terms of this Settlement Agreement constitute the entire agreement

       of Plaintiffs and Defendants entered into in good faith, and no statement, remark ,

       agreement or understanding, oral or written, which is not contained therein , shall be

       recognized or enforced. Plaintiffs acknowledge and agree that no promise or

       representation not contained in this Settlement Agreement has been made to them and

       they acknowledge and represent that this Settlement Agreement contains the entire

       w1derstanding between Plaintiffs and Defendants and contains all terms and conditions

       pertaining to the compromise and settlement of the disputes referenced herein. Nor does

       the Parties' agreement to this Settlement Agreement reflect any agreed-upon purpose

       other than the desire of the Parties to reach a full and final conclusion of the Action, and

       to resolve the Action without the time and expense of further litigation.



· 6.   Amendments: This Settlement Agreement cannot be modified or amended except by an

       instrument in writing, agreed to and signed by lht: Parlit:s, nor shall any provision hereof

       be waived other than by a written waiver, signed by the Parties . .



 7.    Binding Successors: This Settlement Agreement s}1.allbe binding upon and inure to the

       benefit of Plaintiffs and Defendants, and their respective heirs, executors; successors,

       assigns and personal representatives, includ1ng any persons, entities, departments or

       agencies succeeding to the interests or obligations of the Parties.

                                                 5
8.     Consultation with Counsel: Plaintiffs acknowledges that they have discussed this

       Settlement Agreement with their counsel, who has explained these documents to them

       and that they understand all of the terms and conditions of this Settlement Agreement.

       Plaintiffs further acknowledge that they have read this Settlement Agreement, understand

       the contents thereof, and execute this Settlement Agreement of their own free act and

       deed. The undersigned represent that they are fully authorized to enter into this

       Settlement Agreement.



9.    Execution: This Settlement Agreement may be executed in one or more counterparts ,

       each of which shall be deemed an original, and all of which together constitute one and

      . the same instrument, and photographic copies of such signed counterparts may be used in

      lieu of the original.



10.   Jointly Drafted Agreement. - This Settlement Agreement shall be considered a jointly

      drafted agreement and shall not be construed against any party as the drafter.



11.    Tax and Other Consequences : Compliance with all applicable federal, state, and local tax

      requirements shall be the sole responsibility of Plaintiffs and their counsel. Plaintiffs and

      Defendants agree that nothing in this Settlement Agreement waives or modifie s federal,

      state, or local law pertaining to taxes , offsets, levies , and liens that may apply to this

                                                6
      Settlement Agreement or the settlement proceeds , and that Plaintiffs are executing this ·

      Settlement Agreement without reliance on any representation by Defendants as to the

      application of any such law.



12.   Definitions: As used in this Settlement Agreement, certain terms are defined as follows:

             The phrase "Published Files" means the files described in paragraph 25 of
             Plaintiffs' Second Amended Complaint.
             The phrase "Ghost Gunner Files" means the files described in paragraph 36 of
                                                                                                      I
             Plaintiffs' Second Amended Complaint.                                                    I
             The phrase "CAD Files" means the files described in paragraph 40 of Plaintiffs '
             Second Amended Complaint.
             The phrase "Other Files" means the files described in paragraphs 44-45 of
             Plaintiffs' Second Amended Complaint.
             The phrase "Military Equipment' means (1) Drum and other magazines for
             firearms to .50 caliber (12.7 mm) inclusive with a capacity greater than 50 rounds,
             regardless of jurisdiction of the firearm, and specially designed parts and
             components therefor; (2) Parts and components specially designed for conversion
             of a semi-automatic     firearm to a fully automatic   firearm; (3) Accessories     or
             attachments specially designed to automatically stabilize aim (other than gun
             rests) or for automatic targeting, and specially designed parts and components
             therefor.
            · The phrase "technical data that is the subject of the Action" means : (1) the
             Published .Files; (2) the Ghost Gunner Files; (3) the CAD Files; and (4) the Other
             Files insofar as those files regard items exclusively: (a) in Category I(a) of the
             United States Munitions List (USML), as wen as barrels and receivers covered by
             Category I(g) of the USML that are components of such items; or (b) items.

                                               7
            covered by Category I(h) of the USML solely by reference to Category l(a),
            excluding Military Equipment.

Dated: ~e   ~1,2018

                                        Dated:   5U1L:lti),   2018




                                                 Matthew A. Go
                                                 Snell & Wilmer LLP
                                                 One South Church Ave. Ste. 1500
                                                 Tucson, Arizona 85701
                                                 Counsel for P laintiffi·


                                       Dated:       ~1
                                                 JtA\e,        2018




                                                Stuart J. Robinson
                                                United States Department of Justice
                                                Civil Division, Federal Programs Branch
                                                20 Massachusetts Ave., N.W.
                                                Washington, D.C. 20001
                                                Tel. (202) 353-0533

                                                Counsel for Defendants




                                            8
